DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are amended. Claim 4 is canceled. Claims 1-3 & 5-16 are currently pending.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 & 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2020/0335814 A1) in view of Subramania (“New electrolyte polymer based on (PVA-PAN) blend for Li-ion battery applications”, as cited in the IDS mailed on 10/14/2021).
Regarding claims 1-3 & 5-12, Lin teaches a solid polymer electrolyte, which is a lithium-ion-conductive composite material for an all-solid state battery ([0039]-[0043]), comprising:	.		

Claims 1-3, 5-9 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta (US 2016/0248115 A1) in view of Subramania (“New electrolyte polymer based on (PVA-PAN) blend for Li-ion battery applications) and Lin (US 2020/0335814 A1).
Regarding claims 1-3, 9 & 11-12, Hatta teaches a solid polymer electrolyte which is a lithium-ion-conductive composite material ([0083]-[0084]), comprising:					a polymer such as polyacrylonitrile, polyvinyl alcohol and poly(vinylidene fluoride-hexafluoropropylene) ([0094]);									a lithium salt such as lithium trifluomethanesulfonate and lithium perchlorate ([0089]);		a lithium-ion conductive ceramic filler including lithium lanthanum zirconium tantalum oxide ([0096] & [0107]-[0108]);										However, Hatta does not explicitly teach a plasticizer and is silent as to a polymer blend including polyacrylonitrile and a polvinyl alcohol (claim 1), wherein said polyacrylonitrile is in 
Regarding claim 5, Hatta as modified by Subramania and Lin teaches the lithium-ion conductive composite material according to claim 1, as shown above. Hatta as modified by Yun teaches the polymer blend being in an amount of 33.3 wt% based on 100 wt% of a combination of the polymer blend, the lithium salt and the lithium ion conductive ceramic filler ([0212]-[0213]).
Regarding claim 6, Hatta as modified by Subramania and Lin teaches the lithium-ion conductive composite material according to claim 1, as shown above. Hatta further teaches the lithium salt being in an amount of 33.3 wt% based on 100 wt% of a combination of the polymer blend, the lithium salt and the lithium ion conductive ceramic filler ([0212]-[0213]).
Regarding claim 7, Hatta as modified by Subramania and Lin teaches the lithium-ion conductive composite material according to claim 1, as shown above. Hatta further teaches the lithium ion conductive ceramic filler being in an amount of 33.3 wt% based on 100 wt% of a combination of the polymer blend, the lithium salt and the lithium ion conductive ceramic filler ([0212]-[0213]).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta (US 2016/0248115 A1) in view of Subramania (“New electrolyte polymer based on (PVA-PAN) blend for Li-ion battery applications), Lin (US 2020/0335814 A1) and Yun (US 6,355,380 B1).
Regarding claims 13-15, Hatta teaches an all solid-state lithium battery comprising:		an anode ([0061]-[0077]);									prima facie obviousness Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. Furthermore, it would have been obvious to one of ordinary skill in the art, based on the disclosure of Subramania, to substitute the PVC-based polymers with PVA because PVA has a similar function of increasing the mechanical strength of the polymer blend as taught by Subramania above. 
Regarding claim 16, Hatta as modified by Subramania, Lin and Yun teaches the all-solid state lithium battery according to claim 13 as shown above. Hatta further teaches said cathode being made of a composition including an active material, an electron-conductive agent, and a binder ([0052] & [0058]).

Response to Arguments
Applicant’s arguments with respect to claims 12/13/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1-3 have prompted new grounds of rejection as presented above. As instantly claimed, claims 1-3 & 5-12 are found to be obvious over the combined teachings of Lin and Subramania, claims 1-3, 5-9 & 11-12 are found to be obvious over the combined teachings of Hatta, Lin & Subramania with claims 13-16 being found obvious further in view of Yun.		Thus, in view of the foregoing, claims 1-3 & 5-16 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727